DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “a detecting portion” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5) in the reply filed on 07/08/2022 is acknowledged.  The traversal is on the ground(s) that “there would not be serious burden in examining all of the claims of all of the groups in a single application” (page 2) because “only a few claims of the Group II claims would be withdrawn” (page 2).  This is not found persuasive because serious burden does not solely based on the number of claims. As stated in the Restriction Requirement dated 05/09/2022, the examiner believes there would be a serious burden because of the feature of “temperature correction data” would require additional consideration and search. The applicant has not directly addressed the additional burden introduced by this feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/08/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (US 2019/0118555 A1) in view of Kusuda (US 2018/0288263 A1).
Nakai teaches the following claimed limitations:
Regarding claim 1, an image forming apparatus (image forming apparatus 10, FIG. 1) comprising: 
a photosensitive member (photoconductor drum 31, FIG. 1); and 
a scanning unit (laser scanning portion 33, FIG. 1) configured to scan said photosensitive member with laser light depending on image information (image data input, [0026]), wherein said scanning unit includes a light source configured to emit the laser light depending on the image information (light source 331, FIG. 3), a rotatable polygonal mirror (polygon mirror 332, FIG. 3) which is configured to deflect the laser light emitted from said light source ([0040], and a sensor (light detecting portion 337, FIG. 3) configured to receive the laser light reflected by said rotatable polygonal mirror ([0044]),
wherein said image forming apparatus is operable in a first mode in which said rotatable polygonal mirror is rotated at a first rotational speed and in a second mode in which said rotatable polygonal mirror is rotated at a second rotational speed faster than the first rotational speed (the speed setting portion 57 is configured to set the rotation speed of the drive motor 333 to one of a plurality of predetermined specific speeds, FIG. 8, [0134], each predetermined specific speed corresponds to a printing mode),
wherein said image forming apparatus further comprises,
a surface identifying portion configured to identify a plurality of reflecting surfaces of said rotatable polygonal mirror on the basis of a signal outputted from said sensor (in step S42, the control portion 5 identifies the reference reflection surface based on the measured interval measured in step S26, FIG. 10, [0157]), and
a storing portion configured to prestore correction data for correcting deviation in a main scan direction of the laser light reflected by each of said plurality of reflecting surfaces, said correction data including first correction data for the first rotational speed and second correction data for the second rotational speed (the control portion 5 corrects the width of one pixel based on the identification result in step 42 and the irradiation times that correspond to the specific speed, set in step S41, [0160], the control portion 5 acquires, from the storage portion 7, the irradiation times of the refletion surfaces 332A to 332E that correspond to the specific speed set in step 41, [0161]), and
wherein positional deviation in the main scan direction of the laser light is corrected on the basis of the first correction data or the second correction data (width of a pixel corresponds to position of the pixel of the electrostatic latent image on the photoconductor drum 31).
Regarding claim 2, said sensor outputs a signal for establishing synchronization of an image writing start position with respect to the main scan direction at each of the reflecting surfaces of said rotatable polygonal mirror (based on the input timing of the BD signal X1, the control portion 5 determines a timing for the light source 331 to emit light in correspondence with one line of the image data, namely, a timing to write an electrostatic latent image in the scanning direction D2, [0045], FIGs. 4-5).
Nakai does not teach the following claimed limitations:
Further regarding claim 1, the rotatable polygonal mirror is made of a resin material.
Kusuda teaches the following claimed limitations:
Further regarding claim 1, the rotatable polygonal mirror is made of a resin material (the polygon mirror 55 made of plastic, [0077]) for the purpose of easy of manufacturing at a great saving of cost.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the rotatable polygonal mirror is made of a resin material, as taught by Kusuda, into Nakai for the purpose of easy of manufacturing at a great saving of cost.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (US 2019/0118555 A1) as modified by Kusuda (US 2018/0288263 A1) as applied to claim 1 above, and further in view of Yamada (US 2019/0152235 A1).
Nakai as modified by Kusuda teaches the following claimed limitations:
Regarding claim 5, said surface identifying portion controls emission of the laser light from said light source by using the first correction data when the first correction data for each reflecting surface corresponding to the first rotational speed is set, and controls the emission of the laser light from said light source by using the second correction data when the second correction data, different from the first correction data, for each reflecting surface corresponding to the second rotational speed is set (control portion 5 acquires, from the storage portion 7, the irradiation times that correspond to the specific speed set in step S41, FIG. 10, [0161], Nakai).
Nakai as modified by Kusuda does not teach the following claimed limitations:
Regarding claim 3, a detecting portion configured to detect a kind of a recording material,
wherein said surface identifying portion changes the rotational speed of said rotatable polygonal mirror to the first rotational speed or the second rotational speed depending on the kind of the recording material detected by said detecting portion.
Regarding claim 4, surface identifying portion changes the rotational speed of said rotatable polygonal mirror to the first rotational speed when the recording material detected by said detecting portion is thick paper, and changes the rotational speed of said rotatable polygonal mirror to the second rotational speed when the recording material detected by said detecting portion is plain paper thinner than the thick paper.
Yamada teaches the following claimed limitations:
Further regarding claim 3, a detecting portion configured to detect a kind of a recording material (sheet sensor 45, FIG. 1, [0045], [0068]) for the purpose of detecting a sheet type,
wherein said surface identifying portion changes the rotational speed of said rotatable polygonal mirror to the first rotational speed or the second rotational speed depending on the kind of the recording material detected by said detecting portion ([0068]-[0073]) for the purpose of synchronizing with the rotation of the photoconductor drum.
Further regarding claim 4, surface identifying portion changes the rotational speed of said rotatable polygonal mirror to the first rotational speed when the recording material detected by said detecting portion is thick paper, and changes the rotational speed of said rotatable polygonal mirror to the second rotational speed when the recording material detected by said detecting portion is plain paper thinner than the thick paper (the exposure rotation speed according to the sheet type, that is, plain sheet, thick sheet or the like, [0073], FIG. 7) for the purpose of synchronizing with the transport of the paper.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a detecting portion configured to detect a kind of a recording material, wherein said surface identifying portion changes the rotational speed of said rotatable polygonal mirror to the first rotational speed or the second rotational speed depending on the kind of the recording material detected by said detecting portion; surface identifying portion changes the rotational speed of said rotatable polygonal mirror to the first rotational speed when the recording material detected by said detecting portion is thick paper, and changes the rotational speed of said rotatable polygonal mirror to the second rotational speed when the recording material detected by said detecting portion is plain paper thinner than the thick paper, as taught by Yamada, into Nakai as modified by Kusuda for the purposes of detecting a sheet type; synchronizing with the rotation of the photoconductor drum; synchronizing with the transport of the paper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




15 July 2022
/KENDRICK X LIU/Examiner, Art Unit 2853     
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853